Citation Nr: 1031516	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  93-15 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1.  Entitlement to an increased disability rating for 
posttraumatic stress disorder (PTSD), currently rated as 70 
percent disabling.

2.  Entitlement to an effective date earlier than October 21, 
2009, for the grant of a total disability rating based upon 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1944 until October 
1945.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1992 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

In May 1995 and April 1997, the Board remanded the case to the RO 
for further development.   The case was then returned to the 
Board for further appellate review.

In a November 1999 decision, the Board denied the claim for an 
increased disability rating for PTSD.  Thereafter, the Veteran 
appealed the Board's denial of his claim to the United States 
Court of Appeals for Veterans Claims (Court).  In January 2001, 
the Court issued an order vacating the Board's November 1999 
decision and remanded the case to the Board for consideration of 
the Veteran's claim pursuant to the Veterans Claims Assistance 
Act of 2000 (VCAA).  

In August 2001, the Board remanded the case to the RO for further 
development.

In a December 2002 decision, the Board denied the claim for an 
increased disability rating for PTSD.  In December 2003, the 
Court issued an order vacating the Board's December 2002 decision 
and remanding the matter for consideration by the Board.

The Board again remanded the case for additional development in 
May 2004 and March 2005.  The Board subsequently denied the claim 
in a December 2006 decision.

In February 2008, the Court issued an order vacating the Board's 
December 2006 decision and remanding the case for the Board's 
consideration.

In September 2008, the Board remanded the case to the RO for 
further development and adjudicative action.  In an April 2010 
SSOC, the RO affirmed the determination previously entered.  The 
case was then returned to the Board for further appellate review.

In an April 2010 rating decision, the disability rating for the 
Veteran's service-connected PTSD was increased by the RO from 30 
percent to 70 percent.  Applicable law provides that absent a 
waiver, a claimant seeking a disability rating greater than 
assigned will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and that a claim remains 
in controversy where less than the maximum available benefits are 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  In a May 2010 
correspondence, the Veteran indicated that he wished to continue 
the appeal.  As the Veteran has not withdrawn the appeal as to 
the issue of the disability rating greater than assigned, the 
issue therefore remains in appellate status.  

The appeal is REMANDED to the RO in Nashville, Tennessee .  VA 
will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case prior to further 
review of this matter.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claims so that 
he is afforded every possible consideration.  VA has a duty to 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c) (2009).  

Increased Disability Rating for PTSD

In a letter to the RO dated in May 2010, the Veteran indicated 
that he wished to be scheduled for a video conference hearing 
before a Veterans Law Judge, to be held at the RO.  To date, the 
requested hearing has not been scheduled.  On remand, the RO/AMC 
shall schedule the Veteran for a video conference hearing at the 
RO, before a Veterans Law Judge, in accordance with applicable 
law.

Earlier Effective Date for TDIU

In regard to the claim for an earlier effective TDIU benefits, 
the record reflects that TDIU benefits were awarded by way of the 
April 2010 rating decision.  The RO assigned an effective date of 
October 21, 2009.  Subsequently, in a May 2010 correspondence, 
the Veteran indicated that he disagreed with the effective date 
assigned for his TDIU benefits.  Insofar as the Veteran's May 
2010 correspondence conveyed dissatisfaction with the assignment 
of the effective date for his TDIU benefits, the Board finds that 
the May 2010 correspondence constituted a notice of disagreement 
(NOD) to the April 2010 rating action.  See 38 C.F.R. §20.201.  
Additionally, the Board finds that the Veteran's May 2010 NOD was 
timely filed with the agency of original jurisdiction.  See 38 
C.F.R. §§ 20.201, 20.300, 20.301(a), 20.302(a).  The RO has not 
issued a statement of the case (SOC) in response to the Veteran's 
May 2010 NOD.  In such cases, the Board is required to remand the 
issue to the RO for issuance of a SOC.  See Manlicon v. West, 12 
Vet. App. 238 (1999).

The Board also notes that in the May 2010 correspondence, the 
Veteran's representative asserted that in accordance with the 
precedent of Rice v. Shinseki, 22 Vet. App. 447 (2009), the claim 
for an earlier effective date for a TDIU is part and parcel of 
the claim for a rating in excess of 70 percent for PTSD currently 
on appeal.  It is unclear to the Board whether the Rice case 
applies to earlier effective date claims for TDIU, so it declines 
to take jurisdiction of such issue as a perfected appeal at this 
point.  However, as the issue of an increased disability rating 
is being remanded herein for a hearing before the Board, the 
Veterans Law Judge assigned to preside over the hearing may at 
that time make a ruling as to whether testimony will be taken as 
to the claim of an earlier effective date for TDIU, and/or 
whether the claim is on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall provide the Veteran a 
Statement of the Case addressing the issue of 
an effective date prior to October 21, 2009, 
for the grant of TDIU benefits. The Veteran 
should be notified of the time limit within 
which an adequate substantive appeal must be 
filed in order to perfect an appeal of the 
issue. Thereafter, the issue is to be 
returned to the Board following appropriate 
appellate procedures.

2.  The RO/AMC shall schedule the Veteran for 
a Video conference hearing at the RO, before 
a Veterans Law Judge, in accordance with 
applicable law.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

